DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “circuit traces of a second circuit board, claim 12, line 5 and claim 28, line 5” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 10, 12, 21-22, 28 are objected to because of the following informalities:
Regarding claim 10, line 3 and claim 22, line 2, it is unclear. The phrase of “a cover part connected to the housing part in a heat-conducting manner” is not understood because as in the specification, there is nowhere in the specification defined “the heat-conducting manner’, and what does applicant meant of “the heat-conducting manner’, or the what the “heat-conducting manner” refers to?
According to the specification, the cover part (20) connected to the housing part (1) by the screws (22). Please clarify.
Regarding claims 10 and 21, the phrase of “the cover part covering an opening and/or a recess of the housing part” is so confuse because in this case “an opening or a recess is the same part of the housing. Please, change “and/or’ to -- or - - for proper reading.
Regarding claims 12 and 28, please, change “a second circuit board and/or circuit traces of a second circuit board” to - - a second circuit board and/or circuit traces of the second circuit board - - for proper reading.
Regarding claims 12 and 28, each is unclear because the term “and/or” so confused when reading through the claim.
For example, when examiner read the claim with “and” then:

the plug-connector part being situated and/or mounted on the second circuit board, the second circuit board being connected and screw-connected to the housing part.
When examiner read the claim with “or” then:
wherein the heat-generating component is electrically connected to circuit traces of the first circuit board or is mounted on the first circuit board, the first circuit board or circuit traces of the first circuit board being connected or electrically connectable to a second circuit board or circuit traces of a second circuit board by being at least partially inserted into a plug-connector part, the plug-connector part being situated or mounted on the second circuit board, the second circuit board being connected or screw-connected to the housing part.
Please, revise the claims so that making the claims in reading proper.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 10-11, 13, and 20-27, 29, and 36 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Suzuki et al. (U.S. Patent 5,124,888) hereafter Suzuki.
As to claim 10, Suzuki discloses an electrical device as shown in figures 3-5, comprising:
a housing part (30B);
a cover part (30A) connected to the housing part in a heat-conducting manner and/or by a screw connection (screws fasten through holes 44), the cover part (30A) covering an opening and/or a recess of the housing part;
a first circuit board (50) connected to the cover part (30A); and
an elastically preloaded sheet-metal (68) part and/or an elastically preloaded tab section of a sheet-metal part pressing at least one heat-generating component (switching transistor 60b) and/or controllable semiconductor switch in the direction of the cover part,
a pressing part (68) being braced on the cover part;
wherein the cover part (30A) is adapted to dissipate heat from the heat- generating component (i.e. 60b) and/or controllable semi-conductor switch into a surrounding environment.
As to claim 11, Suzuki discloses the cover part (30A) is formed of metal and/or as a metal die-cast component (column 7, lines 39-40).
and/or a screw head of the screw part (66) with elastic preloading with respect to the cover part.
As to claim 20, Suzuki discloses the electrical device is arranged as a power inverter, a converter, a part of a power inverter, and/or a part of a converter (column 5, line 46+).
As to claim 21, Suzuki discloses an electrical device as shown in figures 3-5, comprising:
a housing part (30B);
a cover part (30A) connected to the housing part (by the screws through elements 44), the cover part (30A) covering an opening and/or a recess of the housing part;
a first circuit board (50) connected to the cover part; and
an elastically preloaded sheet-metal part (68) pressing at least one heat- generating component (60b) in the direction of the cover part;
wherein the cover part (30A) is adapted to dissipate heat from the heat- generating component (60b) into a surrounding environment.
As best understood to claims 22, and claim 23, Suzuki discloses the cover part (30A) is connected to the housing part in a heat-conducting manner, or by a screw connection.
As to claim 24, Suzuki discloses the elastically preloaded sheet-metal part (68) includes an elastically preloaded tab section of the sheet-metal part (see figure 5).

As to claim 26, Suzuki discloses a pressing part of the elastically preloaded sheet-metal part (68) that presses the at least one heat-generating component (60b) in the direction of the cover part is braced on the cover part.
As to claim 27, Suzuki discloses the cover part (30A) is formed of metal and/or as a metal die-cast component (column 7, lines 39-40).
As to claim 29, Suzuki discloses the sheet-metal part (68) is held by a screw part and/or a screw head of the screw part (66) with elastic preloading with respect to the cover part.
As to claim 36, Suzuki discloses the electrical device is arranged as a power inverter, a converter, a part of a power inverter, and/or a part of a converter (column 5, line 46+).

Allowable Subject Matter
Claims 12, 14-19, 28, 30-35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 28 would be allowable if rewritten to overcome the Objection of claims, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive. Applicant argues:
For the Drawings:
The drawings were objected to under 37 C.F.R. § 1.83(a) as allegedly failing to illustrate “circuit traces of a second circuit board.” It is respectfully submitted that the present objection should be withdrawn for at least the following reasons.
While 37 C.F.R. § 1.83(a) provides that “[t]he drawing in a nonprovisional application must show every feature of the invention specified in the claims,” it also provides that “conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be”--but are not required to be--illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation.” Here, both the claims and the Specification adequately describe “circuit traces of a second circuit board,” such that a detailed illustration thereof is not essential for a proper understanding of the subject matter claimed in claims 12 and 28 in Remark, page 1.
Examiner disagrees because the drawings must be show in any figures of the invention as claimed; therefore, the circuit traces of the second circuit board must be shown in the figures as claimed.
For the Objection of claims:
Regarding claim 10, the Office Action contends that “a heat-conducting manner is not understood because as in the specification, there is nowhere in the specification defined ‘the heat-conducting manner.” However, the Specification states, for example, at page 8, lines 24 to 32 that:
Cover part 20 also functions as a cooling element spreading the heat since the heat, i.e. the lost heat, produced by the heat-generating components, i.e. by the controllable semiconductor switches, is conveyed to cover part 20, where it is fanned out because of the metallic construction of cover part 20 and its related excellent thermal conduction. A large portion of the heat is dissipated into the environment via the outer side of cover element 20. However, a heat flow is also conducted to housing part 1.
Regarding claims 10, 21, and 22, as to the phrase “and/or,” the Patent Trial and Appeal Board has confirmed that the phrase “and/or” represents acceptable claim language and, in the context of “A and/or B,” “covers embodiments having element A alone, element B alone, or elements A and B taken together.” See, e.q., Ex parte Gross, Appeal No. 2011-004811 (P.T.A.B. Jan 3. 2011). Accordingly, the use of the phrase “and/or” should not result in any confusion.
Regarding claims 12 and 28, the Examiner will note that claims 12 and 28 have been amended herein without prejudice to change “circuit traces of a second circuit board” to --circuit traces of the second circuit board-- as suggested in the Office Action.
In view of the foregoing, withdrawal of these objections is respectfully requested, see page 2 in the Remark.
connected to the housing part in a heat-conducting manner”

For the claims 10 and 21:
Suzuki does not specifically disclose “an elastically preloaded sheet-metal part and/or an elastically preloaded tab section of a sheet-metal part pressing at least one heat- generating component and/or controllable semiconductor switch in the direction of the cover part.”
Examiner disagrees.  Suzuki discloses in figure 5 that an elastically preloaded sheet-metal (68) part and/or an elastically preloaded tab section of a sheet-metal part pressing at least one heat-generating component (switching transistor 60b, column 10, lines 8+) and/or controllable semiconductor switch in the direction of the cover part
Thus, Suzuki meets the limitations in claim 10.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848